DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 16/622,776  entitled "METHOD AND INFRASTRUCTURE FOR ENABLING A FINANCIAL PAYMENT TRANSACTION WITH A SMART MOBILE DEVICE (SMD)" with claims 1-7 and 9-17 pending.
Status of Claims
Claims 1 and 12 have been amended and are hereby entered.
Claims 16 and 17 are added.
Claims 1-7 and 9-17 are pending and have been examined.

Response to Amendment
The amendment filed November 24, 2021 has been entered. Claims 1-7 and 9-17 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed May 25, 2021.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 13, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note
Claims 1-7 and 9-17 were analyzed under 35 USC 101 and found to be patent eligible, particularly when the claims are evaluated as a whole.
Claims 1 and 12 recite element D) dependent on combined pico-net signal strength level changes and the SMD accelerometer signals monitored by the payment terminal, activating a payment transaction mode wherein the secure IP-connection is enabled to exchange payment transaction data between the SMD and the connected payment terminal. This limitation, when viewing the claim as a whole, is more than a nominal relationship to the judicial exception.
Claims 12-15 are interpreted as system claims despite citing “infrastructure”, which alone and absent the claimed structural elements, is not patent eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6, 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hertel (“DETECTING A COMMUNICATION TAP VIA SIGNAL MONITORING”, U.S. Publication Number: 2013/0267176 A1), in view of Bhimavarapu (“PERSON SUPPORT APPARATUSES WITH COMMUNICATION CHANNEL MONITORING”, U.S. Publication Number: 2017/0099198 A1),in view of Lee (“ELECTRONIC DEVICE AND PAYMENT METHOD USING THE SAME”, U.S. Publication Number: 20170017938 A1),in view of 곽세병 (“SYSTEM FOR PROCESSING OFFLINE PAYMENT, METHOD OF PROCESSING OFFLINE PAYMENT BASED ON SECONDARY AUTHENTICATION USING MOTION PATTERN AND APPARATUS FOR THE SAME”, South Korean Publication Number: KR20170040558A)









Regarding Claim 1, 
Hertel teaches,
A method for enabling a financial payment transaction between a smart mobile device (SMD) and a payment terminal,  
(Hertel [0002] enable contactless device payment transactions with a point of sale system....a user “taps” a contactless device, such as an NFC-enabled mobile phone
Hertel [0019] Exemplary contactless devices 120 include smart phones; mobile phones; personal digital assistants (“PDAs”); mobile computing devices, such as netbooks and iPads;
Hertel [0028] For example, detection may require an accelerometer.
Hertel [Abstract] The user taps the contactless device with a point of sale terminal reader.
Hertel [0053]  the secure communications can include conducting a secure payment transaction)
said method comprising the subsequent method steps: A) realizing a secure IP-connection for data exchange,   between the SMD and the payment terminal based upon the reception of a … signal from the SMD by the payment terminal
(Hertel [0025]  In an exemplary embodiment, the terminal reader 115 has a secure sockets layer (“SSL”) certificate and the contactless device 120 may open an SSL channel to the terminal reader 115 using the RFCOMM channel as a transportation layer. In an exemplary embodiment, the SSL channel is a secure communication channel.
Hertel  [0016] The communication channel 130 includes a telecommunication means by which network devices (including devices 110 and 120) can exchange data. In exemplary embodiments, the communication channel 130 comprises a proximity communication connection, such as pico-net, NFC, or Wi-Fi.)
 that exceeds a defined first minimal … signal strength level;
(Hertel [0004]  The contactless device creates receive signal strength indicator (“RSSI”) value
Hertel [0012] Once the average RSSI value is measured and transmitted to the contactless device, the contactless device determines whether the average value reaches or exceeds a minimum threshold value for the contactless device.)
B) monitoring the changes in the SMD … signal strength received by the connected payment terminal;
(Hertel  [0016]   comprises a proximity communication connection, such as pico-net, NFC, or Wi-Fi. 
Hertel [0004] The terminal reader measure the RSSI values, calculates an average RSSI value and transmits them to the contactless device.
Hertel [0011] RSSI is a measurement of the strength of the signal received from a device. The signal strength is lower if the contactless device is farther from the reader, and the signal strength increases as the contactless device is moved towards the reader.)
C) after the SMD … signal strength received by the connected payment terminal exceeding a defined
(Hertel [0012] Once the average RSSI value is measured and transmitted to the contactless device, the contactless device determines whether the average value reaches or exceeds a minimum threshold value for the contactless device.)
activating a payment transaction mode wherein the secure IP-connection is enabled to exchange payment transaction data between the SMD and the connected payment terminal; and E) upon mutual approval of the connected SMD and payment terminal effecting a financial payment transaction.
(Hertel [0053]  the secure communications can include conducting a secure payment transaction
Hertel [0002] and initiates a payment transaction between the reader and the device.
Hertel [0020]  performing authentication and ciphering functions, and directing how the contactless device 120 will listen for transmissions from the device reader 115 or configure the contactless device)
Hertel does not teach  second minimal pico-net signal strength level that is higher than the first minimal pico-net signal strength level; activating the monitoring by the payment terminal of accelerometer signals generated by the connected SMD; D) dependent on combined pico-net signal strength level changes and the SMD accelerometer signals monitored by the payment terminal, wherein, the accelerometer signals of the SMD represent movements in various dimensions, and activating a payment transaction mode wherein the secure IP- connection is enabled to exchange payment transaction data between the SMD and the connected payment terminal
Bhimavarapu teaches,
second minimal … signal strength level that is higher than the first minimal … signal strength level; 
(Bhimavarapu [0060] such conditions include signal strengths from access points 28 decreasing below a signal strength threshold...signal-to-noise ratios....and still other conditions exceeding other types of thresholds. By including the ability for a user to define and specify the conditions for such alerts, suitable personnel can be promptly notified of any wireless connectivity issues within facility 26.
Bhimavarapu [0075]  configured to allow a user to select and define thresholds that will trigger an alert if the selected thresholds are exceeded.... user interface 32 is configured to allow a user to define thresholds for traffic volumes and/or packet latencies and to issue an alert if either or both of the traffic volume thresholds or packet latencies are exceeded. 
Bhimavarapu  [0088]  adapted to communicate using both a WiFi protocol (IEEE 802.11) and a modified pico-net protocol (IEEE 802.15.1).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  communication channel monitoring teachings of Bhimavarapu for “enabling correlation of … sniffed packets and/or RF spectrum data with locations within (a) facility..” (Bhimavarapu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. RF spectrum monitoring) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “Real time RF conditions can thereby be gathered and used to improve the wireless communications within the facility and/or to ensure the wireless communication infrastructure of the facility is operating satisfactorily.” Bhimavarapu [Abstract])
Bhimavarapu does not teach activating the monitoring by the payment terminal of accelerometer signals generated by the connected SMD; D) dependent on combined pico-net signal strength level changes and the SMD accelerometer signals monitored by the payment terminal, wherein, the accelerometer signals of the SMD represent movements in various dimensions; 
Lee teaches,
activating the monitoring by the payment terminal of accelerometer signals generated by the connected SMD;
(Lee [0092] the acceleration sensor 103 or gyro sensor 105 is capable of obtaining location information regarding the electronic device when payment is performed, and transferring the obtained location information to the processor 150. The processor 150 controls the current supplied to an antenna (e.g., coil antenna) of the MST module 110, based on the location information regarding the electronic device, to control the intensity of magnetic field emitted to a POS terminal.  
Lee [0009] Most POS terminals (readers) used in markets proceed with payment when they receive valid data via one of the channels. 
Lee [0103] an external device (e.g., a POS terminal) may receive a signal from the electronic device)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  wireless payment communication   teachings of Lee to “make a magnetic field communication with other devices via the module” (Lee [0005]).        The modification would have been obvious, because it is merely applying a known technique (i.e. wireless payment communication) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “make a payment, performing user authentication in response to a payment request of a user, and, controlling, after completing the user authentication.” Lee [0014])
  Lee does not teach  D) dependent on combined pico-net signal strength level changes and the SMD accelerometer signals monitored by the payment terminal, wherein, the accelerometer
곽세병teaches,
D) dependent on combined pico-net signal strength level changes and the SMD accelerometer signals monitored by the payment terminal, wherein, the accelerometer signals of the SMD represent movements in various dimensions
(곽세병 [page 8] For example, when the registered motion pattern is registered corresponding to the motion pattern generated by shaking the mobile terminal three times, left / right and up / down three times, when registration motion pattern is registered to perform secondary authentication at the time of payment Similarly, secondary authentication information corresponding to the motion pattern can be generated by shaking the mobile terminal 3 once in the up / down direction and once in the left / right direction.
곽세병 [page 5]  Bluetooth low-power technology is a short-range wireless communication technology that periodically transmits information of objects based on Bluetooth 4.0 within a predetermined radius range.
곽세병 [page 5] the ID value of the beacon transmitter and the received signal strength It is possible to transmit a signal)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  motion pattern of 곽세병 for   “authentication using a motion pattern” (곽세병 [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. motion pattern) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “o provide the stability and convenience of the offline payment.” 곽세병 [Abstract])

Regarding Claim 2, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction method of Claim 1 as described earlier.
Hertel teaches,
 characterised in that after realizing the secure IP-connection between the SMD and the payment terminal according processing
(Hertel [0053]  the secure communications can include conducting a secure payment transaction
Hertel [0020]  performing authentication and ciphering functions, and directing how the contactless device 120 will listen for transmissions from the device reader 115 or configure the contactless device)
Hertel does not teach step A) the type of pico-net signal sending SMD is identified by the payment terminal and the second minimal pico-net signal strength level; is set dependent on the identified SMD type; for activating the monitoring by the payment terminal of accelerometer signals generated by the connected SMD
Bhimavarapu teaches,
step A) the type of …. signal sending SMD is identified by the payment terminal 
(Bhimavarapu [0088] a modified pico-net protocol (IEEE 802.15.1)...Wireless communication module 134 and fixed locator unit 190 utilize the modified pico-net protocol to communicate with each other
Bhimavarapu [0017] The RF spectrum analyzer communicates with the wireless transceiver and analyzes a signal
Bhimavarapu  [0043] coupled to network 30 are shown as being implemented as computer terminals.)
and the second minimal pico-net signal strength level; 
(Bhimavarapu [0060] such conditions include signal strengths from access points 28 decreasing below a signal strength threshold...signal-to-noise ratios....and still other conditions exceeding other types of thresholds. By including the ability for a user to define and specify the conditions for such alerts, suitable personnel can be promptly notified of any wireless connectivity issues within facility 26.)
is set dependent on the identified SMD type.
(Bhimavarapu [0060]  and still other conditions exceeding other types of thresholds. By including the ability for a user to define and specify the conditions for such alerts
Bhimavarapu [0075] communication controller 62 thereafter monitors the packet data gathered by packet sniffer 38 and determines whether any of the user-defined thresholds are exceeded. 
Bhimavarapu [0020]  the packet sniffer is adapted to identify a source identifier and a destination identifier of each packet. 
Bhimavarapu [0016]  The packet sniffer, in some embodiments, also detects traffic volumes for each of the devices and forwards the traffic volumes to the user interface. The packet sniffer may also, or alternatively, categorize the detected packets according to packet type.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  communication channel monitoring teachings of Bhimavarapu for “enabling correlation of … sniffed packets and/or RF spectrum data with locations within (a) facility..” (Bhimavarapu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. RF spectrum monitoring) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “Real time RF conditions can thereby be gathered and used to improve the wireless communications within the facility and/or to ensure the wireless communication infrastructure of the facility is operating satisfactorily.” Bhimavarapu [Abstract])
 Bhimavarapu does not teach for activating the monitoring by the payment terminal of accelerometer signals generated by the connected SMD
Lee teaches,
for activating the monitoring by the payment terminal of accelerometer signals generated by the connected SMD
(Lee [0092] the acceleration sensor 103 or gyro sensor 105 is capable of obtaining location information regarding the electronic device when payment is performed, and transferring the obtained location information to the processor 150. The processor 150 controls the current supplied to an antenna (e.g., coil antenna) of the MST module 110, based on the location information regarding the electronic device, to control the intensity of magnetic field emitted to a POS terminal.  
Lee [0009] Most POS terminals (readers) used in markets proceed with payment when they receive valid data via one of the channels. 
Lee [0103] an external device (e.g., a POS terminal) may receive a signal from the electronic device)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  wireless payment communication   teachings of Lee to “make a magnetic field communication with other devices via the module” (Lee [0005]).        The modification would have been obvious, because it is merely applying a known technique (i.e. wireless payment communication) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “make a payment, performing user authentication in response to a payment request of a user, and, controlling, after completing the user authentication.” Lee [0014])
Regarding Claim 4, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction method of Claim 1 as described earlier.
Hertel teaches,
 characterised in that after activating the payment transaction mode between the connected SMD and the payment terminal according processing step D) the payment transaction mode 
(Hertel [0053]  the secure communications can include conducting a secure payment transaction
Hertel [0002] and initiates a payment transaction between the reader and the device.
Hertel [0020]  performing authentication and ciphering functions, and directing how the contactless device 120 will listen for transmissions from the device reader 115 or configure the contactless device)
is maintained during at least a defined period independent on the further changes in the pico-net signal strength level and the accelerometer signals of the connected SMD.
(Hertel [0053]  the secure communications can include conducting a secure payment transaction
Hertel [0002] and initiates a payment transaction between the reader and the device.
Hertel [0020]  performing authentication and ciphering functions, and directing how the contactless device 120 will listen for transmissions from the device reader 115 or configure the contactless device 
Hertel [0052] such secure communications can remain open for longer time periods, for example, until terminated by the terminal reader 115, the contactless device 120, or by user input into the device 120.
Hertel [0066] The exemplary systems, methods, and blocks described in the embodiments presented previously are illustrative, and, in alternative embodiments, certain blocks can be performed in a different order, in parallel with one another, omitted entirely, and/or combined between different exemplary methods, and/or certain additional blocks can be performed, without departing from the scope and spirit of the invention.)
Regarding Claim 6, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction method of Claim 1 as described earlier.
Hertel teaches,
characterised in that characteristics of a specific SMD are stored in a database of the payment terminal
(Hertel [0067] flash memory, memory stick,
Hertel [0019]  the contactless device 120 has processing capabilities, such as storage capacity/memory (not depicted) and one or more application 124 that can perform a particular function.
Hertel [0059]  the contactless device 120 transmits characteristic and protocols to the terminal reader. In an exemplary embodiment, the characteristic and protocols comprise a RSSI threshold value that is pre-determined for the contactless device 120.)
Hertel does not teach to be enable a dedicated signal processing of a SMD when a recurring secure IP-connection is realized between the SMD and the payment terminal.
Bhimavarapu teaches,
to be enable a dedicated signal processing of a SMD when a recurring secure IP-connection is realized between the SMD and the payment terminal.
(Bhimavarapu [0102]  devices that include a transmitter and receiver contained within a single unit... and/or a packet sniffer, such an RF spectrum analyzer and/or packet sniffer may alternatively be incorporated into fixed locator unit
Bhimavarapu [0033] The signal strength of the contactless device 120 is measured by the POS system 105 using periodic sampling.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  communication channel monitoring teachings of Bhimavarapu for “enabling correlation of … sniffed packets and/or RF spectrum data with locations within (a) facility..” (Bhimavarapu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. RF spectrum monitoring) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “Real time RF conditions can thereby be gathered and used to improve the wireless communications within the facility and/or to ensure the wireless communication infrastructure of the facility is operating satisfactorily.” Bhimavarapu [Abstract])
Regarding Claim 9, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction method of Claim 1 as described earlier.
Hertel teaches,
for effecting a requested financial payment transaction.
(Hertel [0053]  the secure communications can include conducting a secure payment transaction)
Hertel does not teach characterised in that at least one of the SMD and/or the payment terminal communicates with a back office
Bhimavarapu teaches, 
characterised in that at least one of the SMD and/or the payment terminal communicates with a back office
(Bhimavarapu [0052] Person support apparatus controller 54 forwards selected information about person support apparatus 22 to a remote support apparatus server 64 that is communicatively coupled to local area network 30 (FIG. 1). Support apparatus server 64, in turn, makes all or a portion of that information available to any authorized software application that is in communication with local area network 30.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  wireless connections of local area network teachings of Bhimavarapu for “Person support apparatus controller 54 forwards selected information about person support apparatus 22 to a remote support apparatus server..” (Bhimavarapu [0052]).        The modification would have been obvious, because it is merely applying a known technique (i.e. the  wireless connections of local area network) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. to share “readings of other frequencies that are used by other devices for communication, or that are otherwise of interest to the managers of facility 26.” Bhimavarapu [0054])
Regarding Claim 10, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction method of Claim 1 as described earlier.
Hertel teaches,
  characterised in that with activating a payment transaction mode also one or more additional information exchange requiring services between the payment terminal and the SMD are activated
(Hertel [0053]  the secure communications can include conducting a secure payment transaction
Hertel [0002] and initiates a payment transaction between the reader and the device.
Hertel [0020]  performing authentication and ciphering functions, and directing how the contactless device 120 will listen for transmissions from the device reader 115 or configure the contactless device)
including exchange of loyalty related information, advertisements, dedicated offerings, or consumer behaviour information
(Hertel [0021]  a coupon application, a loyalty card application, another value-added application, a user interface application, or other suitable application operating on the contactless device 
Hertel [0053]  the secure communications can include conducting a secure payment transaction; applying coupons, loyalty rewards, or other offers to a transaction; incrementing loyalty rewards for the transaction; downloading applications or other information; or any other suitable communication.)
Regarding Claim 11, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction method of Claim 1 as described earlier.
Hertel teaches,
wherein the requested financial payment transaction
(Hertel [0053]  the secure communications can include conducting a secure payment transaction)
Hertel does not teach is submitted to a payment transaction back office and after approval by the payment transaction back office is reported back to at least one of the SMD and/or the payment terminal.
Bhimavarapu teaches
is submitted to a payment transaction back office and after approval by the payment transaction back office
(Bhimavarapu [0052] Person support apparatus controller 54 forwards selected information about person support apparatus 22 to a remote support apparatus server 64 that is communicatively coupled to local area network 30 (FIG. 1). Support apparatus server 64, in turn, makes all or a portion of that information available to any authorized software application that is in communication with local area network 30.)
 is reported back to at least one of the SMD and/or the payment terminal.
(Bhimavarapu [0052] Person support apparatus controller 54 forwards selected information about person support apparatus 22 to a remote support apparatus server 64 that is communicatively coupled to local area network 30 (FIG. 1). Support apparatus server 64, in turn, makes all or a portion of that information available to any authorized software application that is in communication with local area network 30. Such information may include a variety of different information about person support apparatus 22)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  wireless connections of local area network teachings of Bhimavarapu for “Person support apparatus controller 54 forwards selected information about person support apparatus 22 to a remote support apparatus server..” (Bhimavarapu [0052]).        The modification would have been obvious, because it is merely applying a known technique (i.e. the  wireless connections of local area network) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. to share “readings of other frequencies that are used by other devices for communication, or that are otherwise of interest to the managers of facility 26.” Bhimavarapu [0054])
Claim 12 is rejected on the same basis as Claim 1.



Regarding Claim 13, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction of Claim 12 as described earlier.
Hertel teaches,
 characterised in that the at least one  payment terminal is also provided with a pico-net signal transmitter for enabling direct communication between the at least one  payment terminal and a connected SMD.
(Hertel [Abstract] Using a pico-net communication channel for point of sale processing. A contactless device and the point of sale reader establish an unsecure communication channel. 
Hertel [0003]  Many mobile devices are equipped with pico-net technology.
Hertel [0020] The pico-net link controller can be capable of sending and receiving data, ....and directing how the contactless device 120 will listen for transmissions from the device reader)


Regarding Claim 14, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction of Claim 12 as described earlier.
Hertel teaches,
 characterised in that the at least one  payment terminal
(Hertel  [0019] In an exemplary embodiment, the contactless device 120 is a smart device that can communicate via an electronic, magnetic, or radio frequency field between the device and another device, such as the terminal reader 115. 
Hertel  [0019] In an exemplary embodiment, the contactless device 120 is a smart device)
 is connected to a database 
(Hertel [0067] flash memory, memory stick,
Hertel [0019]  the contactless device 120 has processing capabilities, such as storage capacity/memory (not depicted) and one or more application 124 that can perform a particular function.)
with SMD coupled technical specifications …SMD initiated financial payment transactions.
(Hertel [0059] the contactless device 120 transmits characteristic and protocols to the terminal reader.
Hertel [0053]  the secure communications can include conducting a secure payment transaction)
Hertel does not teach based upon previous
Bhimavarapu teaches,
based upon previous
(Bhimavarapu [0055]  Such plots of signal strength are also time stamped and stored in memory so that historical RF spectrum data can be view and analyzed.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  communication channel monitoring teachings of Bhimavarapu for “enabling correlation of … sniffed packets and/or RF spectrum data with locations within (a) facility..” (Bhimavarapu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. RF spectrum monitoring) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “Real time RF conditions can thereby be gathered and used to improve the wireless communications within the facility and/or to ensure the wireless communication infrastructure of the facility is operating satisfactorily.” Bhimavarapu [Abstract])
Regarding Claim 15, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction of Claim 12 as described earlier.
Hertel teaches,
 characterized in that the at least one  payment terminal 
(Hertel [0019]  the contactless device 120 has processing capabilities, such as storage capacity/memory (not depicted) and one or more application 124 that can perform a particular function.
Hertel [0067] flash memory, memory stick
Hertel  [0019] In an exemplary embodiment, the contactless device 120 is a smart device that can communicate ....between the device and another device)
is connected to a database with SMD
(Hertel [0067] flash memory, memory stick,
Hertel [0019]  the contactless device 120 has processing capabilities, such as storage capacity/memory (not depicted) and one or more application 124 that can perform a particular function.)
SMD initiated financial payment transactions.
(Hertel [0059] the contactless device 120 transmits characteristic and protocols to the terminal reader.
Hertel [0053]  the secure communications can include conducting a secure payment transaction)
Hertel does not teach coupled information based upon previous
Bhimavarapu teaches,
coupled information based upon previous
(Bhimavarapu [0055]  Such plots of signal strength are also time stamped and stored in memory so that historical RF spectrum data can be view and analyzed.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  communication channel monitoring teachings of Bhimavarapu for “enabling correlation of … sniffed packets and/or RF spectrum data with locations within (a) facility..” (Bhimavarapu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. RF spectrum monitoring) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “Real time RF conditions can thereby be gathered and used to improve the wireless communications within the facility and/or to ensure the wireless communication infrastructure of the facility is operating satisfactorily.” Bhimavarapu [Abstract])
Regarding Claim 16, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction of Claim 1 as described earlier.
Hertel does not teach wherein the accelerometer signals of the SMD represent movements in at least three directions by a single accelerator movements representing signal.
곽세병 teaches,
wherein the accelerometer signals of the SMD represent movements in at least three directions by a single accelerator movements representing signal.
(곽세병 [page 8] For example, when the registered motion pattern is registered corresponding to the motion pattern generated by shaking the mobile terminal three times, left / right and up / down three times, when registration motion pattern is registered to perform secondary authentication at the time of payment Similarly, secondary authentication information corresponding to the motion pattern can be generated by shaking the mobile terminal 3 once in the up / down direction and once in the left / right direction.
곽세병 [page 5] the ID value of the beacon transmitter and the received signal strength It is possible to transmit a signal.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  motion pattern of 곽세병 for   “authentication using a motion pattern” (곽세병 [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. motion pattern) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “o provide the stability and convenience of the offline payment.” 곽세병 [Abstract])













 Claim 17 is rejected on the same basis as Claim 16.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hertel , Bhimavarapu , Lee , and  곽세병  in view of Cooke (“SYSTEMS METHODS AND DEVICES FOR GENERATING SECURE ELECTRONIC AUTHORIZATION AND PAYMENT PROCESSING”, U.S. Publication Number: 20150120471 A1)
Regarding Claim 3, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction method of Claim 1 as described earlier.
Hertel teaches,
 characterised in that after realizing the secure IP-connection between the SMD and the payment terminal according processing step A)
(Hertel [0053]  the secure communications can include conducting a secure payment transaction
Hertel [0020]  performing authentication and ciphering functions, and directing how the contactless device 120 will listen for transmissions from the device reader 115 or configure the contactless device)
and the processing of the SMD pico-net signal strength 
(Hertel [0012] Once the average RSSI value is measured and transmitted to the contactless device, the contactless device determines whether the average value reaches or exceeds a minimum threshold value for the contactless device.
Hertel  [0016]  comprises a proximity communication connection, such as pico-net, NFC, or Wi-Fi.))
Hertel does not teach the type of pico-net signal sending SMD is identified by the payment terminal; is made dependent of the identified SMD type; and the accelerometer signals according processing step  D)
Bhimavarapu teaches,
the type of … signal sending SMD is identified by the payment terminal; 
(Bhimavarapu [0088] a modified pico-net protocol (IEEE 802.15.1)...Wireless communication module 134 and fixed locator unit 190 utilize the modified pico-net protocol to communicate with each other
Bhimavarapu [0017] The RF spectrum analyzer communicates with the wireless transceiver and analyzes a signal
Bhimavarapu  [0043] coupled to network 30 are shown as being implemented as computer terminals.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  communication channel monitoring teachings of Bhimavarapu for “enabling correlation of … sniffed packets and/or RF spectrum data with locations within (a) facility..” (Bhimavarapu [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. RF spectrum monitoring) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “Real time RF conditions can thereby be gathered and used to improve the wireless communications within the facility and/or to ensure the wireless communication infrastructure of the facility is operating satisfactorily.” Bhimavarapu [Abstract])
Bhimavarapu does not teach and the accelerometer signals; is made dependent of the identified SMD type.
Lee teaches,
the accelerometer signals
(Lee [0092] the acceleration sensor 103 or gyro sensor 105 is capable of obtaining location information regarding the electronic device when payment is performed, and transferring the obtained location information to the processor 150. The processor 150 controls the current supplied to an antenna (e.g., coil antenna) of the MST module 110, based on the location information regarding the electronic device, to control the intensity of magnetic field emitted to a POS terminal.  
Lee [0009] Most POS terminals (readers) used in markets proceed with payment when they receive valid data via one of the channels. 
Lee [0103] an external device (e.g., a POS terminal) may receive a signal from the electronic device, similar to a signal when a card holder rapidly swipes the card over the external device)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  wireless payment communication   teachings of Lee to “make a magnetic field communication with other devices via the module” (Lee [0005]).        The modification would have been obvious, because it is merely applying a known technique (i.e. wireless payment communication) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “make a payment, performing user authentication in response to a payment request of a user, and, controlling, after completing the user authentication.” Lee [0014])
  Lee does not teach    made dependent of the identified SMD type.
Cooke teaches,	
made dependent of the identified SMD type.
(Cooke [0066] an International Mobile Equipment Identity (IMEI), a serial number)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the  secure electronic authorization of Cooke for  “using mobile or other devices containing accelerometers to provide a unique two-factor authentication” (Cooke [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. secure electronic authorization) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “the user adds a unique movement pattern (something known) to the device ID (something possessed) to create a unique two-factor authentication.” Cooke [Abstract])


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hertel, Bhimavarapu, Lee, and 곽세병 in view of Schultz (“METHOD AND APPARATUS FOR A NETWORK AND DEVICE DISCOVERY”, U.S. Publication Number: 2019/0116480 A1)

Regarding Claim 5, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction method of Claim 1 as described earlier.
Hertel teaches,
  characterised in that after activating the payment transaction mode between the connected SMD and the payment terminal according processing step D) the payment transaction mode
(Hertel [0053]  the secure communications can include conducting a secure payment transaction
Hertel [0002] and initiates a payment transaction between the reader and the device.
Hertel [0020]  performing authentication and ciphering functions, and directing how the contactless device 120 will listen for transmissions from the device reader 115 or configure the contactless device)
 is maintained until the monitored … signal strength
(Hertel  [0016]   comprises a proximity communication connection, such as pico-net, NFC, or Wi-Fi. 
Hertel [0004] The terminal reader measure the RSSI values, calculates an average RSSI value and transmits them to the contactless device.
Hertel [0011] RSSI is a measurement of the strength of the signal received from a device.)
… signal strength level.
(Hertel  [0016]   comprises a proximity communication connection, such as pico-net, NFC, or Wi-Fi. 
Hertel [0004] The terminal reader measure the RSSI values, calculates an average RSSI value and transmits them to the contactless device.
Hertel [0011] RSSI is a measurement of the strength of the signal received from a device.)
Hertel does not teach   level decreases to below a preselected disconnection
Schultz teaches,
level decreases to below a preselected disconnection
(Schultz [0203] In this mode devices generate pules with 30 Micro second width and 1 second period. The EOL detection port is low if the next node is connected. A rising edge on EOL detection port means the next node is disconnected and a falling edge means a new node is connected. In connection detection mode, devices can detect next node connection changes. If a device detects a disconnection....)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate power control and monitoring network teachings of Schultz for “the use of the communication of data … to enable communication of a resource management file of at least one device to the other device.” (Schultz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. power control and monitoring network) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “pulse detector having a pulse detection circuit for receiving a predetermined pulse or data characteristic, wherein when at least one pulse having a predetermined pulse or data characteristic is received by at least one of the signal inputs, a signal is generated on the output to wake up the connected central processor of the device, which turns ON the communication driver to receive signals on the signal communication medium..” Schultz [0033])
Regarding Claim 7, 
Hertel, Bhimavarapu, Lee, and 곽세병 teach the financial payment transaction method of Claim 6 as described earlier.
Hertel does not teach characterised in that the SMD characteristics are stored in a central database that exchanges data with at least one payment terminals.
Schultz  teaches,
  characterised in that the SMD characteristics are stored in a central database that exchanges data with at least one payment terminals.
(Schultz [0012] As such, the state of the art requires devices be monitored or configured from a central control panel or remotely through a terminal connected to a server for example. If the location of the central control panel or server terminal is remote to a device, carrying out tasks such as configuration, maintenance and monitoring can be limiting, difficult or impossible.
Schultz [Abstract]  a digital memory storing a resource management file of the device)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “tap-to-pay” payment teachings of Hertel to incorporate the centralized server teachings of Schultz for “generally require the use of computers, including processing and memory resources.” (Schultz [0042]).        The modification would have been obvious, because it is merely applying a known technique (i.e. centralized server) to a known concept (i.e. “tap-to-pay” payment) ready for improvement to yield predictable result (i.e. “servers may connect and be used by users over networks such as the Internet, or by a combination of networks, such as cellular networks and the Internet.” Schultz [0042])

Response to Remarks
Applicant's arguments filed on June 16, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101
Claims 1-7 and 9-17 were analyzed under 35 USC 101 and found to be patent eligible, particularly when the claims are evaluated as a whole.
Claims 1 and 12 recite element D) dependent on combined pico-net signal strength level changes and the SMD accelerometer signals monitored by the payment terminal, activating a payment transaction mode wherein the secure IP-connection is enabled to exchange payment transaction data between the SMD and the connected payment terminal. This limitation, when viewing the claim as a whole, is more than a nominal relationship to the judicial exception.

Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
Bhimavarapu (“PERSON SUPPORT APPARATUSES WITH COMMUNICATION CHANNEL MONITORING”, U.S. Publication Number: 2017/0099198 A1),in view of Lee (“ELECTRONIC DEVICE AND PAYMENT METHOD USING THE SAME”, U.S. Publication Number: 20170017938 A1)
곽세병 (“SYSTEM FOR PROCESSING OFFLINE PAYMENT, METHOD OF PROCESSING OFFLINE PAYMENT BASED ON SECONDARY AUTHENTICATION USING MOTION PATTERN AND APPARATUS FOR THE SAME”, South Korean Publication Number: KR20170040558A)
Excised prior art includes: 
   Parron (“APPARATUS, SYSTEM AND METHOD OF CONTROLLING WIRELESS SCANNING”, U.S. Publication Number: 2016/0066252 A1)
Faith (“AUTHENTICATION AND HUMAN RECOGNITION TRANSACTION USING A MOBILE DEVICE WITH AN ACCELEROMETER”, U.S. Publication Number: 2011/0159850 A1)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of new prior art.
Therefore, the rejection under  35 USC § 103 remains.


Prior Art Cited But Not Applied





















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chatterjee (“SYSTEM AND METHOD FOR INDUCTIVELY PAIRING DEVICES TO SHARE DATA OR RESOURCES”, U.S. Publication Number: 2011/0106954 A1) proposes a computing device is configured to inductively communicate with one or more other devices. The device inductively communicates to (i) determine an identity or class of the second device, and (ii) perform a function that includes communicating with the second device. The function is performed automatically, and is based on the identity or class of the second device.
Skaaksrud (“METHODS AND NODE APPARATUS FOR ADAPTIVE NODE COMMUNICATION WITHIN A WIRELESS NODE NETWORK”, U.S. Publication Number: 2015/0349917 A1) provides methods and node devices for adaptively communication within a wireless node network.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697